Written charges, under oath, were filed with the Respondent Board against Relator, seeking the revocation of the license of Relator to practice medicine in the State of Florida, which charges appear to be as follows:
"1. That Enrico V. Sbordi, also known as Enrico V. Sbordy, also known as Henry V. Sbordy, of the County of Pinellas and State of Florida, in the State aforesaid, was guilty of fraud in the practice of medicine or fraud or deceit in his admission to the practice of medicine, in that the said Enrico V. Sbordi above referred to appears to hold Certificate No. 8 of the Board of Eclectic Medical Examiners, dated April 6, 1915, which said certificate is fraudulent and improper, which fact is and has been well known to the said Enrico Sbordy, and which said fraudulent and improper certificate has been relied upon by the said Enrico V. Sbordi as authority to practice medicine in the State of Florida. *Page 564 
"2. That Enrico V. Sbordi, also known as Enrico V. Sbordy, also known as Henry V. Sbordy, of the County of Pinellas and State of Florida, in the State aforesaid, was guilty of fraud in the practice of medicine, or fraud or deceit in his admission to the practice of medicine, in that the said Enrico V. Sbordi, above referred to has never been and is not now a graduate of a legally incorporated medical college maintaining a standard satisfactory to the State Board of Medical Examiners of Florida, and the said Enrico V. Sbordi has represented on numerous occasions while engaged in the practice of medicine in the aforesaid State that he was a graduate, and the said Enrico V. Sbordi does now represent while engaging in the practice of medicine in the aforesaid State that he is such a graduate."
Said charges were filed with the Secretary and Treasurer of said Board and the Board issued its summons, a copy of which was duly served upon Relator more than ten days before the day fixed for a hearing of said charges, as required by Chapter 8415, Laws of Florida, 1921, as amended by Chapter 12285, Laws of Florida, 1927 (Sections 3404, et seq., Compiled General Laws of Florida, 1927). Prior to the date upon which such charges were to be heard, the Relator applied to and obtained from this Court a rulenisi in prohibition, commanding said Board to show cause to this Court why it should not be prohibited from further proceeding with said cause. The respondents, individually and as constituting said Board, have demurred to the Relator's suggestion for writ of prohibition and have moved to dismiss the said rule and have filed their return thereto, admitting that the written charges filed with the Board are as hereinabove set forth. The Relator has filed herein his motion to strike the said demurrer and motion to dismiss, and has also filed herein a motion for further return which *Page 565 
the Court has considered as a motion to quash the return of the Respondents.
The first question raised is whether or not the remedy by prohibition is proper. See Section 3404, et seq., Compiled General Laws of 1927, Chapter 8415, as amended by Chapter 12285, Laws of Florida; and in State, ex rel. Williams, v. Whitman, etal., State Board of Dental Examiners, 116 Fla. 196, 156 So. 705, this Court, speaking through Mr. Chief Justice DAVIS, said: "Insofar as the legal weight and effect to be accorded administrative decisions of a quasi-legislative or quasi-executive character is concerned, the decisions are clear that the courts will not review them for mere errors of procedure or erroneous conclusions of fact, where the administrative agency in arriving at its decision violated no rule of law and the record as an entirety does not show an abuse of the delegated authority or arbitrary or unreasonable action.
"But regardless of the apparently conclusive force and effect that the courts have heretofore accorded to the findings and decisions of administrative agencies acting in a quasi-legislative or quasi-executive capacity, singly or in combination with each other, it is certain that the function and prerogative of deciding finally the law and the facts of an actual controversy bearing upon a vested legal right sought to be divested or impaired in a proceeding initiated under statute before an administrative tribunal is, in its last analysis, a pure judicial power, the exercise of which is subject to review in courts of competent jurisdiction having power to issue the writs and processes whereon legal review of official acts of other tribunals or bodies can be had.
"To the extent, therefore, that an administrative statutory tribunal or agency is vested with statutory power to *Page 566 
make decisions having a judicial character or attribute, as distinguished from mere exercise of delegated legislative or executive functions under the law, resort may be had to the courts of the land for the purpose of review, whether any special method of appeal be provided or not, and in such cases the courts of general jurisdiction to whom complaint is addressed against an alleged improvident, erroneous, or unjustified administrative decision shown to divest or impair some vested legal right, unless abrogated or modified, will grant an aggrieved party relief against quasi-judicial decisions of such administrative agencies, by means of those available common-law processesadapted and designed to be used by the courts to restrainexcessive or unauthorized exercises of powers on the part ofsubordinate jurisdictions or quasi-judicial tribunals." And in State, ex rel. Swearingen, v. Railroad Commissioners of Florida,79 Fla. 526, 84 So. 444, this Court said that the writ of prohibition "lies against any person or persons assuming to exercise judicial or quasi-judicial powers, although not strictly or technically a court." It must also be borne in mind that in Curtis v. Albritton, 101 Fla. 853, 132 So. 677, we said that the writ of prohibition is the counterpart of mandamus in the manner in which it operates, being negative, while mandamus is positive in its commands, and that in the following cases, writs of mandamus against the Respondent Board have been sustained: State,ex rel. Tullidge, v. Hollingsworth, 103 Fla. 801, 138 So. 372; Idem, 108 Fla. 607, 146 So. 660; State, ex rel. Page, v. Hollingsworth, 115 Fla. 851, 156 So. 286; Idem, 117 Fla. 288,157 So. 887. So that we hold that in cases where the Respondent Board is acting without jurisdiction or is exceeding its jurisdiction in not proceeding in accordance with the essential requirements of law, those common law processes adapted and designed to restrain *Page 567 
such lack of jurisdiction or excessive exercise of power, including the remedy by prohibition, are proper. State, ex rel.
Crabtree, v. Porter, 111 Fla. 621, 149 So. 610.
The only other question raised which is necessary for consideration in the disposition of this matter is whether or not the relator has been charged with having committed any act which constitutes a ground for the revocation of his license to practice medicine. In Williams v. Whitman, supra, we held that while charges before Boards, such as the Respondent Board, need not be stated with the technical nicety or formal exactness required of pleadings in the courts, yet the accused must be informed with reasonable certainty of the nature and cause of the accusation against him and must be given reasonable opportunity to defend against the attempted proof of such charges, and that any such proceedings must be conducted in a fair and impartial manner, free from any just suspicion of prejudice, unfairness or fraud or oppression. In State, ex rel. Jordan, v Pattishall, etal., State Board of Dental Examiners, 99 Fla. 296, 126 So. 147, we held that the accusation failed to charge the dentist, whose license was sought to be revoked, with having committed any act which, under the provisions of the statutes, constituted grounds for the revocation of his license to practice, saying: "The rule is that where statutes of this kind are invoked, the provisions of the statutes must be strictly followed, because the statute, as hereinbefore stated, is penal in its nature." As we held in that case, proceedings in matters of this kind are summary in their nature, but not arbitrary or despotic, and the charges preferred must be specific.
It appears that the Relator herein has been granted and holds a license, being Certificate No. 8, granted him by the Board of Eclectic Medical Examiners in 1915, and paragraph *Page 568 
numbered 1 of the charges hereinabove quoted, obviously fails to charge the Relator in such fashion as to inform him, with reasonable certainty, of the nature and cause of the accusation against him. In what manner Relator has been guilty of fraud or deceit in his admission and why it is that the certificate granted him is fraudulent and improper, does not appear from such charges so attempted to be made in said paragraph numbered 1, and in the absence of specific charges, such paragraph fails to charge the Relator with being guilty of any acts which, under the provisions of the applicable statutes, constitute grounds for the revocation of his license.
Paragraph numbered 2 of the charges against the Relator, above quoted, also fails to state with reasonable certainty wherein the Relator was guilty of any fraud in his admission, except that he is charged with not being a graduate of a legally incorporated medical college, maintaining a standard satisfactory to the State Board of Medical Examiners of the State of Florida. The statute under which the Relator obtained his license from the Board of Eclectic Medical Examiners only required not less than a two-year course from some college of Eclectic School of Medicine. Chapter 4698, Laws of Florida, 1899. Under the terms of the statute governing the admission of Relator at the time of his admission to eclectic medical practice, there was no requirement of graduation of any applicant by the Board of Eclectic Medical Examiners, other than a certificate of graduation showing that such applicant had taken not less than a two-years course from some college of the eclectic school of medicine. The matter of such requirement for admission to medical practice was a matter of legislative determination by which the courts are bound. If the Relator has been guilty of such acts as authorized the *Page 569 
revocation of his right to practice, arising subsequent to the issuance of his license, or if the Relator was guilty of such fraud in obtaining such license as vitiated the validity thereofab initio, he should be charged therewith clearly and with such reasonable certainty as to be given reasonable opportunity to defend against the attempted proof of such charges. Accordingly, the accusation contained in paragraph numbered 2 of said charges fails to legally charge the Relator with having committed any acts which, under the provisions of Section 3415, Revised General Statutes, 1927, constitute grounds for the revocation of his license.
The importance to the public of the proper regulation of the practice of medicine in this State, and providing for proper safeguards to prevent the licensing of or such practice by unqualified physicians cannot be overemphasized. Such regulation is a most proper sphere of legislative activity and not a matter for judicial determination.
The language of the Court in State, ex rel. Fowler, v. Finley,30 Fla. 302, 11 Southern 500, 503, speaking through Mr. Justice MABRY, is equally applicable here. The consequences to a physician disbarring him from the practice of his profession, are serious. His profession may be a source of great value to him, equal to any rights which he may have, and the loss of it may inflict destitution and poverty upon himself and family. In such proceedings, the physician is clearly entitled to have the causes urged as the ground for the revocation of his license specifically and particularly stated, in order that he may meet them, and a substantial defect in the proceedings in this respect, is a ground for interposition by the Court.
Chapter 8415, Laws of 1921, as amended by Chapter 12285, Laws of 1927, establishes a State Board of Medical Examiners and specifically provides the grounds upon which *Page 570 
the license or registration of a practitioner may be revoked, suspended or annulled, or such practitioner reprimanded, and the proceedings to be had thereunder are set out in sufficient detail to enable such Board to bar from the practice any practitioner found guilty in such proceedings had in accordance with the essential requirements of law. When fraud is depended upon for the revocation of any such license or registration, it should be a simple matter to charge specifically the nature of and facts constituting such fraud.
The demurrer of the respondent and their petition to dismiss the rule nisi in prohibition herein are, accordingly, overruled and denied, the Relator's motion to strike such demurrer and petition is denied, and, considering the motion of the Relator for a further return as a motion to quash the return, said motion is granted. For the reasons above stated, the permanent writ of prohibition is now awarded.
Let the writ issue.
WHITFIELD, C.J., and TERRELL, BUFORD and DAVIS, J.J., concur.
BROWN, J., dissents in part.